Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 30, 2021

                                      No. 04-21-00388-CV

                           IN THE INTEREST OF J.I.C., A CHILD

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI17323
                            Honorable Larry Noll, Judge Presiding

                                         ORDER

        The reporter’s record in this case was originally due October 18, 2021, but was not filed.
On October 21, 2021 this court notified the court reporter that the reporter’s record was late and
directed the court reporter to either: (1) file a Notification of Late Record within ten days or (2)
file the reporter’s record within thirty days. The court reporter did not respond to our letter.
Accordingly, we ORDER the court reporter to file the record by December 15, 2021. If the
court reporter does not comply with this order, we may initiate contempt proceedings.



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of November, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court